Citation Nr: 0110518	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Polly Murphy, attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from March to September 
1963 and from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In December 2000, the veteran testified from the Muskogee, 
Oklahoma RO at a videoconference hearing before the 
undersigned Board member, seated in Washington, DC.  A copy 
of the hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  

2.  Evidence added to the record since the January 1999 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has PTSD as a result 
of participating in Operation Junction City during his active 
service in the Republic of Vietnam.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

In a January 1999 rating decision, the RO determined that new 
and material evidence not been submitted to reopen a claim 
for service connection for PTSD.  In reaching their 
determination, the RO concluded that the medical evidence did 
not establish a diagnosis of PTSD based upon a verifiable 
stressor alleged by the veteran.  Evidence received after the 
January 1999 rating decision includes VA and private medical 
records, dating from 1995-2000, reflecting diagnoses of PTSD, 
and a report, submitted by the National Archives and Records 
Administration, dated in June 1999, reflecting that the 
veteran's company, the 557th Engineer Company, was involved 
in Operation Junction City during service in the Republic of 
Vietnam from February to April 1967.  These reports are not 
cumulative or redundant of the evidence previously of record.  
In addition, they are so significant that they must be 
considered to fairly decide the merits of the veteran's 
claim.  Accordingly, they are new and material and the claim 
is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted. 


REMAND

During the pendency of the veteran's appeal but after the 
issue on appeal was most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

Although the record contains current diagnoses of PTSD, it is 
not clear whether these diagnoses were rendered after a 
review of the veteran's pertinent medical history.  Moreover, 
the records documenting current diagnoses of PTSD do not 
adequately identify the stressors supporting the diagnoses.  
Although it was concluded on the most recent VA psychiatric 
examination of the veteran for compensation purposes that he 
did not meet the criteria for a diagnosis of PTSD, this 
examination was performed more than 10 years ago.  Therefore, 
the Board believes that the veteran should be afforded a 
current VA psychiatric examination.

The Board is also of the opinion that additional development 
should be undertaken to verify the veteran's alleged service 
stressors.

In addition, the veteran testified in December 2000 that he 
was receiving disability from the Social Security 
Administration (SSA) as a result of his PTSD.  While a copy 
of the notice of the award is of record and reflects that the 
veteran has been awarded disability benefits based upon VA 
medical reports, dated in September and November 1999, and 
private reports, submitted by Danna Robilland, MSW, Dan L. 
Stehr, MD and James T. Cail, III, DO, a copy of the award 
decision and the aforementioned private records are not 
contained in the claims file. 

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should request that the 
veteran, to the extent possible, to 
provide more specific information 
concerning his alleged stressors, to 
include the dates and locations 
where they occurred and the unit of 
assignment for each identified 
individual at the time of the 
alleged stressor.

2.  Even if the veteran is unable to 
provide more specific information, 
the RO should undertake appropriate 
development to verify the veteran's 
claimed stressors, to include 
requesting assistance from the U.S. 
Armed Services Center for Research 
of Unit Records (USASCRUR), and 
obtaining morning reports to verify 
the death or injury of any 
individual involved in an alleged 
stressor if the veteran provides 
sufficient details to enable the RO 
to do so.

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
of this and request them to provide 
a copy of the outstanding medical 
records.

5.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding the veteran disability 
benefits, the records upon which the 
award was based, and records 
associated with any subsequent 
disability determinations for the 
veteran.

6.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist.  Any indicated tests 
and studies should be performed.  A 
diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain 
the elements of the diagnosis 
including the specific stressor(s) 
accountable for the disorder.  The 
rationale for all opinions should be 
explained.  The claims file must be 
made available to and reviewed by 
the examiner.

7.  Thereafter, the RO should review 
the claims file and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000.

8.  Then, the RO should adjudicate 
the reopened claim for service 
connection for PTSD on a de novo 
basis.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his attorney an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



